MORRIS, Judge.
James Wiggs appeals the nonsummary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. On appeal, he contends his counsel was ineffective for failing to recognize that the State had no other evidence beyond his confession to prove the crime of throwing a deadly missile. Wiggs asserts that the State would have been unable to prove the corpus delicti of the crime and that if he had been made aware of this fact, he would not have pleaded guilty to the charge. However, Wiggs did not raise this issue in his 3.850 motion, and consequently, counsel *385was not asked about this claim at the evidentiary hearing. Wiggs may not a raise a postconviction claim for the first time on appeal, see Franqui v. State, 965 So.2d 22, 32 (Fla.2007), and we therefore decline to address this issue. We affirm all other issues without comment.
ALTENBERND and KELLY, JJ„ Concur.